      Case 7:20-cv-00416 Document 1 Filed on 12/17/20 in TXSD Page 1 of 3


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:20-CV- 416
                                       §
 11.1 ACRES OF LAND, MORE OR LESS,     §
 SITUATE IN STARR COUNTY, STATE        §
 OF TEXAS; AND THE CITY OF RIO         §
 GRANDE CITY, TEXAS, ET AL.,           §
                                       §
                                       §
                    Defendants.        §
______________________________________________________________________________

                       COMPLAINT IN CONDEMNATION
______________________________________________________________________________

          1.    This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Program Management Office Directorate,

U.S. Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for

the taking of property under the power of eminent domain through a Declaration of Taking, and

for the determination and award of just compensation to the owners and parties in interest.

       2.       The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1358.

       3.       The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

       4.       The public purpose for which said interest in property is taken is set forth in

Schedule “B.”

          5.    The legal description and map or plat of land in which certain interests are being

                                              Page 1 of 3
                                         Fee DT Complaint
      Case 7:20-cv-00416 Document 1 Filed on 12/17/20 in TXSD Page 2 of 3


acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

Schedules “C” and “D.”

       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.

                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/ N. Joseph Unruh________
                                                      N. JOSEPH UNRUH
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 1571957
                                                      Texas Bar No. 24075198
                                                      1701 W. Bus. Hwy. 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Neil.Unruh@usdoj.gov
                                                      Attorney-In-Charge for the United States of
                                                      America


                                             Page 2 of 3
                                        Fee DT Complaint
Case 7:20-cv-00416 Document 1 Filed on 12/17/20 in TXSD Page 3 of 3


                                      and

                              By:     s/ Chanmealea Thou
                                      CHANMEALEA THOU
                                      Assistant United States Attorney
                                      Southern District of Texas No. 3596627
                                      California Bar No. 326469
                                      11204 McPherson Road, Suite 100A
                                      Laredo, Texas 78045
                                      Telephone: (956) 721-4977
                                      Facsimile: (956) 992-9425
                                      E-mail: Chanmealea.Thou2@usdoj.gov
                                      Attorney for the United States of America




                             Page 3 of 3
                          Fee DT Complaint
Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 1 of 31




  SCHEDULE
     A
 Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 2 of 31




                                     SCHEDULE A

                            AUTHORITY FOR THE TAKING


          The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved March 23, 2018, as Public Law 115-

141, div. F, tit. II, 132 Stat. 348, which appropriated the funds that shall be used for the

taking.
Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 3 of 31




  SCHEDULE
      B
 Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 4 of 31




                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said properties are taken is to construct, install,

operate, and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors,

and related structures designed to help secure the United States/Mexico border within the

State of Texas.
Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 5 of 31




  SCHEDULE
     C
 Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 6 of 31




                                     SCHEDULE C

                                 LEGAL DESCRIPTION

                                    Starr County, Texas

Tracts: RGV-RGC-6028 and RGV-RGC-7006-1
Owner: City of Rio Grande City, Texas
Acres: 11.1

Tract: RGV-RGC-6028

Being a 9.942 acre tract (433,058 sq ft) parcel of land, more or less, being out of a
calculated 80.875 acres, in Porcion No. 77, in Starr County, Texas conveyed to City of Rio
Grande City, Texas, Volume 981, Page 326. Said parcel of land more particularly described
by metes and bounds as follows;

Starting at COE Project control marker PHR-214-0021, having the following NAD83
(2011) Grid Coordinates N=16661294.34, E=866271.73; Thence S57°34’27”E a distance
of 1780.50 feet to a found 1/2” iron rod at the Northeast corner of the E & S River Farm,
LTD Tract 1, Volume 1340, Page 175 and the Northwest corner of the City of Rio Grande
City, Texas tract, Volume 981, Page 326 and on the East line of Porcion No. 76 and on the
West line of Porcion No. 77, for the Point of Commencement, having the following
coordinates: N=16660339.62, E=867774.62.

Thence: S09°06’11”W along said Porcion line, along the East line of the E & S River
Farm, LTD Tract 1, Volume 1340, Page 175 and the West line of the City of Rio Grande
City, Texas tract, Volume 981, Page 326, a distance of 1029.31 feet to a set 5/8” x 36” iron
rebar and EMC Inc. 3” aluminum cap stamped RGV-RGC-6027-8=6028-1, for the Point
of Beginning, having the following coordinates: N=16659323.28, E=867611.78, said point
being on the Northern boundary of the parcel herein described.

Thence: N82°56'21"E departing said property line, departing said Porcion line, crossing
the center of Samuels Road at 29 feet, crossing an existing barbed wire fence at 56.79 feet,
along said Northern boundary, a distance of 416.55 feet to a set 5/8” x 36” iron rebar and
EMC Inc. 3” aluminum cap stamped RGV-RGC-6028-1A for a Point on Line;

Thence: N82°56'21"E along said Northern boundary, crossing the center of an existing 10
foot wide dirt road at 93 feet, a distance of 416.55 feet to a set 5/8” x 36” iron rebar and
EMC Inc. 3” aluminum cap stamped RGV-RGC-6028-2 for angle;

Thence: N82°37'13"E along said Northern boundary, crossing the center of an existing 19
foot wide dirt road at 5 feet, a distance of 357.48 feet to a set 5/8” x 36” iron rebar and
EMC Inc. 3” aluminum cap stamped RGV-RGC-6028-2A for a Point on Line;
 Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 7 of 31




                                 SCHEDULE C (Cont.)

Thence: N82°37'13"E along said Northern boundary, crossing the center of an existing 10
foot wide dirt road at 222 feet, a distance of 357.48 feet to a set 5/8” x 36” iron rebar and
EMC Inc. 3” aluminum cap stamped RGV-RGC-6028-2B for a Point on Line;

Thence: N82°37'13"E along said Northern boundary, crossing the center of an existing 12
foot wide dirt road at 275 feet, to an existing barbed wire fence line, a distance of 357.49
feet to a set 5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-RGC-
6028- 3=6067-5 for angle, said point being on the East line of the City of Rio Grande City,
Texas tract, Volume 981, Page 326 and on the West line of the Jorge Chapa tract, Volume
734, Page 226;

Thence: S04°30'29"W departing said Northern boundary, along said property line, along
said fence, a distance of 140.08 feet to a found iron rod designated as RGV-RGC-6028-
4=6067-4 for angle, said point being at the Southwest corner of the Jorge Chapa tract,
Volume 734, Page 226;

Thence: N61°10'10"E along the South line of the Jorge Chapa tract, Volume 734, Page
226 and the East line of the City of Rio Grande City, Texas tract, Volume 981, Page 326,
departing said fence, a distance of 40.18 feet to a set 5/8” x 36” iron rebar and EMC Inc.
3” aluminum cap stamped RGV-RGC-6028-5=6067-3 for angle;

Thence: N72°53'18"E along said property line, to an existing barbed wire fence corner, a
distance of 276.50 feet to iron pipe designated as RGV-RGC-6028-6=6031-5=6067-2 for
angle, said point being the Southeast corner of the Jorge Chapa tract, Volume 734, Page
226 and on the West line of the Garza Delfino Jr & Nora R Delfino tract, Volume 1085,
Page 662 and on the East line of the City of Rio Grande City, Texas tract, Volume 981,
Page 326;

Thence: S07°16'21"W along the East line of the City of Rio Grande City, Texas tract,
Volume 981, Page 326 and the West line of the Garza Delfino Jr & Nora R Delfino tract,
Volume 1085, Page 662, departing said fence corner, a distance of 129.46 feet to a set 5/8”
x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-RGC-6028-7=6031-4 for
angle, said point being on the Southern boundary of the parcel herein described;

Thence: S77°07'20"W departing said property line, along said Southern boundary,
crossing the center of an existing 8 foot wide dirt road at 10 feet, a distance of 95.05 feet
to a set 5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-RGC-6028-8
for angle;
 Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 8 of 31




                                 SCHEDULE C (Cont.)

Thence: S82°37'13"W along said Southern boundary, crossing the center of an existing 15
foot wide dirt road at 292 feet, a distance of 408.91 feet to a set 5/8” x 36” iron rebar and
EMC Inc. 3” aluminum cap stamped RGV-RGC-6028-8A for a Point on Line;

Thence: S82°37'13"W along said Southern boundary, crossing the center of an existing 12
foot wide dirt road at 126 feet, a distance of 408.91 feet to a set 5/8” x 36” iron rebar and
EMC Inc. 3” aluminum cap stamped RGV-RGC-6028-8B for a Point on Line;

Thence: S82°37'13"W along said Southern boundary, a distance of 408.91 feet to a set
5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-RGC-6028-9 for
angle;

Thence: S82°56'21"W along said Southern boundary, crossing the center of an existing 20
foot dirt road at 43 feet, a distance of 447.24 feet to a set 5/8” x 36” iron rebar and EMC
Inc. 3” aluminum cap stamped RGV-RGC-6028-9A for a Point on Line;

Thence: S82°56'21"W along said Southern boundary, crossing an existing barbed wire
fence at 390.95 feet, crossing the center of Samuels Road at 419 feet, a distance of 447.24
feet to a set 5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-RGC-
6027-9=6028-10 for angle, said point being on the East line of Porcion No. 76 and on the
West line of Porcion No. 77 and on the East line of the E & S River Farm, LTD Tract 3,
Volume 1190, Page 762 and the West line of the City of Rio Grande City, Texas tract,
Volume 981, Page 326;

Thence: N09°05'10"E along said property line, along said Porcion line, departing said
Southern boundary, a distance of 218.62 feet returning to the Place of Beginning.
 Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 9 of 31




                                  SCHEDULE C (Cont.)


Tract: RGV-RGC-7006-1

Being a 1.158 acre tract (50,448 sq ft) parcel of land, more or less, being a tract in Porcion
No. 80, in Starr County, Texas conveyed to Starr County Water Control & Improvement
District No. 2, Volume 373, Page 548, then conveyed to the City of Rio Grande in Volume
1391, Page 359. Said parcel of land more particularly described by metes and bounds as
follows;

Starting at COE Project control marker SR-02 2019, having the following NAD83 (2011)
Grid Coordinates N=16657957.37, E=887199.16; Thence N60°19’17”W a distance of
3304.56 feet to a found 1” iron pipe designated as RGV-RGC-7001-3=7001-1-1=7006-
1=7006-1-1, at the Northeast corner of the City of Rio Grande tract, Volume 1391, Page
359 and the Southeast corner of the Rio Grande City Independent School District tract,
Volume 151, Page 275 and the Northwest corner of the Rio Grande City Consolidated
Independent School District tract, Volume 546, Page 796 and the Southwest corner of the
City of Rio Grande tract, Volume 1391, Page 359, for the Point of Commencement, and
the Point of Beginning, having the following coordinates: N=16659593.58, E=884328.11.

Thence: S19°57'48"E along the South line of the Rio Grande City Consolidated
Independent School District tract, Volume 546, Page 796 and the North line of the City of
Rio Grande tract, Volume 1391, Page 359, crossing the center of an existing 21 foot wide
gravel road at 103 feet, a distance of 145.15 feet to a set 5/8” x 36” iron rebar and EMC
Inc. 3” aluminum cap stamped RGV-RGC-7001-1-5A=7006-1-1A for a Point on Line, said
point being on the North line of the United States of America tract, RGV-RGC-2039, Doc.#
2019-347651 and on the North line of the City of Rio Grande tract, Volume 1391, Page
359 and on the South line of the Rio Grande City Consolidated Independent School District
tract, Volume 546, Page 796;

Thence: S19°57'48"E along said property line, a distance of 1.65 feet to a point designated
as RGV-RGC-7001-1-5=7006-1-2 for angle;

Thence: S51°27'13"E along said property line, a distance of 1.78 feet to a set 5/8” x 36”
iron rebar and EMC Inc. 3” aluminum cap stamped RGV-RGC-7001-1-4B=7006-1-2A for
a Point on Line;
Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 10 of 31




                                SCHEDULE C (Cont.)

Thence: S51°27'13"E along the South line of the Rio Grande City Consolidated
Independent School District tract, Volume 546, Page 796 and the North line of the City of
Rio Grande tract, Volume 1391, Page 359, a distance of 66.08 feet to a set 5/8” x 36” iron
rebar and EMC Inc. 3” aluminum cap stamped RGV-RGC-7001-1-4A=7006-1-2B for a
Point on Line, said point being on the North line of the United States of America tract,
RGV-RGC-2039, Doc.# 2019-347651;

Thence: S51°27'13"E along the South line of the Rio Grande City Consolidated
Independent School District tract, Volume 546, Page 796 and the North line of the City of
Rio Grande tract, Volume 1391, Page 359, to an existing chain link fence, a distance of
495.33 feet to a point designated as RGV-RGC-7001-1-4=7006-1-3 for angle, said point
being the Southeast corner of the Rio Grande City Consolidated Independent School
District tract, Volume 546, Page 796 and on the East line of the United States of America
tract, RGV-RGC-2039, Doc.# 2019-347651;

Thence: S41°13'37"W along the East line of the City of Rio Grande tract, Volume 1391,
Page 359 and the East line of the United States of America tract, RGV-RGC-2039, Doc.#
2019-347651, departing said fence, a distance of 16.19 feet to a found I beam designated
as RGV-RGC-7006-1-3A, for a Point on Line;

Thence: S41°13'37"W along said property line, a distance of 18.49 feet to a set 5/8” x 36”
iron rebar and EMC Inc. 3” aluminum cap stamped RGV-RGC-7006-1-3B, for a Point on
Line, said point being the Southeast corner of the United States of America tract, RGV-
RGC-2039, Doc.# 2019-347651 and on the West line of the Rio Grande City Independent
School District tract, Volume 151, Page 275 and on the East line of the City of Rio Grande
tract, Volume 1391, Page 359;

Thence: S41°13'37"W along the East line of the City of Rio Grande tract, Volume 1391,
Page 359 and the West line of the Rio Grande City Independent School District tract,
Volume 151, Page 275, to the North bank of the Rio Grande River, a distance of 43.45 feet
to a point designated as RGV-RGC-7006-1-4, for angle, said point being the Southwest
corner of the Rio Grande City Independent School District tract, Volume 151, Page 275
and the Southeast corner of the City of Rio Grande tract, Volume 1391, Page 359;

Thence: N52°11'35"W along the South line of the City of Rio Grande tract, Volume 1391,
Page 359, along said North bank, a distance of 283.74 feet to a point designated as RGV-
RGC-7006-1-5, for angle;

Thence: N73°33'45"W along said property line, along said North bank, a distance of 80.56
feet to a point designated as RGV-RGC-7006-1-6, for angle;
Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 11 of 31




                                 SCHEDULE C (Cont.)

Thence: N57°49'17"W along said property line, along said North bank, a distance of
144.19 feet to a point designated as RGV-RGC-7006-1-7, for angle;

Thence: N74°05'03"W along said property line, along said North bank, a distance of
128.98 feet to a point designated as RGV-RGC-7006-1-8, for angle;

Thence: N45°01'25"W along said property line, along said North bank, a distance of
106.08 feet to a set 5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-
RGC-7001-4=7006-1-9, for angle, said point being the Southwest corner of the City of Rio
Grande tract, Volume 1391, Page 359 and the East line of the Rio Grande City Independent
School District tract, Volume 151, Page 275;

Thence: N48°13'58"E departing said North bank, along the East line of the Rio Grande
City Independent School District tract, Volume 151, Page 275 and the West line of the City
of Rio Grande tract, Volume 1391, Page 359, a distance of 144.64 feet to a set 5/8” x 36”
iron rebar and EMC Inc. 3” aluminum cap stamped RGV-RGC-7001-3B=7006-1-9A for a
Point on Line, said point being the Southwest corner of the United States of America tract,
RGV-RGC-2039, Doc.# 2019-347651 and the Southeast corner of the United States of
America tract, RGV-RGC-2010, Doc.# 2019-347651;

Thence: N48°13'58"E along the East line of the Rio Grande City Independent School
District tract, Volume 151, Page 275 and the West line of the City of Rio Grande tract,
Volume 1391, Page 359, and the West line of the United States of America tract, RGV-
RGC-2039, Doc.# 2019-347651 and the East line of the United States of America tract,
RGV-RGC-2010, Doc.# 2019-347651, a distance of 60.30 feet to a set 5/8” x 36” iron rebar
and EMC Inc. 3” aluminum cap stamped RGV-RGC-7001-3A=7006-1-9B for a Point on
Line, said point being the Northwest corner of the United States of America tract, RGV-
RGC-2039, Doc.# 2019-347651 and the Northeast corner of the United States of America
tract, RGV-RGC-2010, Doc.# 2019-347651 and on the East line of the Rio Grande City
Independent School District tract, Volume 151, Page 275 and the West line of the City of
Rio Grande tract, Volume 1391, Page 359;

Thence: N48°13'58"E along the East line of the Rio Grande City Independent School
District tract, Volume 151, Page 275 and the West line of the City of Rio Grande tract,
Volume 1391, Page 359, crossing the center of an existing 22 foot wide gravel road at 16
feet, a distance of 41.01 feet returning to the Place of Beginning.

Containing 1.985 acres (86,481 sq. ft.), Save and Except a portion of the United States of
America RGV-RGC-2039 tract, Doc.# 2019-347651, containing 0.827 acres (36,033 sq.
ft.), for an aggregate acreage of 1.158 acres (50,448 sq. ft.).
Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 12 of 31




   SCHEDULE
       D
Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 13 of 31



                             SCHEDULE D

                             MAP or PLAT

                       LAND TO BE CONDEMNED




                          Screenshot of Exhibit
Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 14 of 31



                         SCHEDULE D (Cont.)




                             SCHEDULE E

                            ESTATE TAKEN

                          County County, Texas
Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 15 of 31



                         SCHEDULE D (Cont.)
Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 16 of 31



                         SCHEDULE D (Cont.)
Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 17 of 31



                         SCHEDULE D (Cont.)
Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 18 of 31



                         SCHEDULE D (Cont.)
Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 19 of 31



                         SCHEDULE D (Cont.)
Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 20 of 31



                         SCHEDULE D (Cont.)
Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 21 of 31



                         SCHEDULE D (Cont.)
Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 22 of 31



                         SCHEDULE D (Cont.)
Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 23 of 31



                         SCHEDULE D (Cont.)




Tracts: RGV-RGC-6028 and RGV-RGC-7006-1
Owner: City of Rio Grande City, Texas
Acreage: 11.1
Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 24 of 31




    SCHEDULE
        E
Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 25 of 31



                                      SCHEDULE E

                                     ESTATE TAKEN

                                    Starr County, Texas

Tracts: RGV-RGC-6028
Owner: City of Rio Grande City, Texas
Acres: 9.942

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
       Reserving to the owners of property described in conveyance recorded in the Deed
Records of Starr County, Texas, Volume 0981, page 326, reasonable access to and from
the owners’ lands lying between the Rio Grande River and the border barrier through
opening(s) or gate(s) in the border barrier between the westernmost mark labeled
“Beginning” and easternmost mark labeled “Ending” depicted on the map below;
       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights or
systems are subordinated to the United States’ construction, operation, and maintenance of
the border barrier.
Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 26 of 31



                         SCHEDULE E (Cont.)
Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 27 of 31



                                  SCHEDULE E (Cont.)

                                     ESTATE TAKEN

                                    Starr County, Texas

Tract: RGV-RGC-7006-1
Owner: City of Rio Grande City, Texas
Acres: 1.158

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights or
systems are subordinated to the United States’ construction, operation, and maintenance of
the border barrier.
Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 28 of 31




    SCHEDULE
        F
Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 29 of 31




                                     SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION
       The sum estimated as just compensation for the land being taken is FORTY TWO

THOUSAND THREE HUNDRED TWENTY-FIVE DOLLARS AND NO/100

($42,325.00), to be deposited herewith in the Registry of the Court for the use and benefit

of the persons entitled thereto.
Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 30 of 31




     SCHEDULE
        G
Case 7:20-cv-00416 Document 1-1 Filed on 12/17/20 in TXSD Page 31 of 31




                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                             Reference
 City of Rio Grande City, Texas               RGV-RGC-6028
 c/o The Honorable Joel Villarreal,           Warranty Deed,
 Mayor                                        Document # 2003-233818
 5332 East Highway 83                         Recorded on November 18, 2003, at
 Rio Grande City, Texas 78582                 Volume 981, Page 326, in
                                              Deed Records of Starr County

                                              RGV-RGC-7006-1
                                              Starr County Water Control and
                                              Improvement District No. 2 v. Rio Grande
                                              City, 961 S.W.2d 607 (Tex.App.1997)
                                              Certain Order in Cause No. DC-97-198
                                              dated August 27, 2013, Volume 1391,
                                              Page 359.

 Ameida Salinas                               Property Taxes
 Starr County Tax Assessor & Collector
 100 N FM 3167, Room 201
 Rio Grande City, Texas 78582
                           Case 7:20-cv-00416 Document 1-2 Filed on 12/17/20 in TXSD Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            11.1 Acres of Land, More of Less, Situate in Starr County, State of
United States of America                                                                                    Texas; and the City of Rio Grande City, Texas, et. al.

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Starr
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
N. Joseph Unruh, United States Attorney's Office, Southern District of
Texas, 1701 West Bus. Hwy. 83, Ste. 600, McAllen, TX 78501


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                     OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           40 U.S.C. 3113 and 3114
VI. CAUSE OF ACTION Brief description of cause:
                                           Land condemnation proceeding for fee simple interest to construct, install, operate, and maintain border security
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
12/17/2020                                                              /s/ N. Joseph Unruh
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
